Citation Nr: 0427603	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  99-05 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a permanent and total disability rating based 
on nonservice-connected disability for pension purposes.


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran served on active duty from September 1960 to 
September1963 and from June 10 to July 12, 1968.

This appeal arose from a December 1998 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.  


FINDING OF FACT

The veteran did not have 90 days or more of active military 
service during a period of war, nor did he have a disability 
found to be service-connected or a service-connected 
disability at time of discharge that would have warranted a 
discharge from service.


CONCLUSION OF LAW

The veteran has not met the eligibility requirements for 
entitlement to a permanent and total disability rating based 
on nonservice-connected disability for pension purposes.  
38 U.S.C.A. §§ 1502, 1521, 5107 (West 2002); 38 C.F.R. § 3.2, 
3.3 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2002).  

However, in the instant case, it is found that the provisions 
of the VCAA and the regulations promulgated subsequent to it, 
do not apply.  This case will be determined based on the 
interpretation of the applicable law.  The VCAA does not 
effect matters on appeal when the question, such as in this 
case, is one limited to statutory interpretation.  Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).


Applicable laws and regulations

Nonservice-connected pension is a benefit payable to veterans 
of a period or periods of war because of nonservice-connected 
disability or age.  A veteran must have served in active 
military, naval or air service for 90 or more during a period 
of war; or served in the active military, naval or air 
service during a period of war and was discharged or released 
from such service for a disability adjudged service-connected 
without presumptive provisions of the law, or at time of 
discharge had such a service-connected disability, shown by 
official service records, which in medical judgment would 
have justified a discharge for disability; or served in the 
active military, naval or air service for a period of 90 
consecutive days or more and such period began or ended 
during a period of war; or served in the active military, 
naval or air service for an aggregate of 90 days or more in 
two or more separate periods of service during more than one 
period of war.  38 U.S.C.A. § 1521; 3.3.

The Vietnam era consists of the period beginning on February 
28, 1961, and ending on May 7, 1975, inclusive, in the case 
of a veteran who served in the Republic of Vietnam during 
that period.  The period beginning on August 5, 1964, and 
ending on May 7, 1975, inclusive, in all other cases.  
38 C.F.R. § 3.2(f).


Factual background and analysis

The veteran has contended that he is permanently disabled and 
that he should therefore be awarded nonservice-connected 
disability pension benefits.

The evidence of record shows that the veteran served on 
active military duty from September 1960 to September 1963, 
and from June 10 to July 12, 1968.  His first period of 
service cannot be deemed to have been a period of wartime 
service since he did not serve in the Republic of Vietnam 
during the period beginning on February 28, 1961 and ending 
on May 7, 1975.  While he did serve overseas during this 
time, his service records clearly show that he served in 
Goose Bay, Labrador and Greenland.  In addition, his second 
period of service only lasted approximately 30 days, an 
insufficient amount of time to constitute wartime service.

Furthermore, there is no evidence of record that the veteran 
was discharged from service for a disability found to be 
service-connected.  Nor at the time of his separation from 
service was such a service-connected disability present, 
shown by the service records, that would have warranted a 
discharge for disability.  The service medical records had 
shown that he had been diagnosed with sqaumous cell carcinoma 
of the left lower lip, which was found to have existed prior 
to service and not aggravated by such service.  Thus, service 
connection for this disability had not been awarded.  While 
the veteran was discharged in July 1968 because of this 
disability, the Medical Board had found that was unfit due to 
disability and had not met the minimum requirements for 
enlistment, the disability was not service-connected because 
it had existed prior to service and had not been aggravated 
by that service. 

The veteran has alleged that he developed this squamous cell 
carcinoma during service.  He related that he had suffered 
frostbit to his left lower lip while stationed in Greenland 
during his 1960 to 1963 period of service.  However, VA has 
conducted an exhaustive search for any records for frostbite 
during this period of service.  The National Personnel 
Records Center (NPRC) had indicated in May 2004 that no 
records relating to treatment at Goose Bay or in Greenland 
could be located.  Thus, there is no objective evidence that 
any such treatment was provided to the veteran for frostbite 
to the lip.  Finally, while the veteran has referred to 
treatment at various VA Medical Centers since his discharge, 
none of these facilities had any records pertaining to 
treatment of the veteran for frostbite residuals.

Therefore, it is concluded that the preponderance of the 
evidence is against the veteran's claim that he is entitled 
to a permanent and total disability rating based on 
nonservice-connected disability for pension purposes.


ORDER

The eligibility requirements for entitlement to a permanent 
and total disability rating based on nonservice-connected 
disability for pension purposes not having been met, the 
benefit sought on appeal is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



